Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 19, 2018

                                     No. 04-18-00146-CV

                               IN THE MATTER OF D. G-N,

                  From the County Court At Law No 1, Webb County, Texas
                            Trial Court No. 2017JV1000229-L1
                         Honorable Hugo Martinez, Judge Presiding


                                       ORDER
        The District Clerk’s Notification of Late Record is NOTED. Clerk’s record must be filed
no later than April 4, 2018.




                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court